Case: 3:03-cv-00127-MHW-MRM Doc #: 125 Filed: 11/05/20 Page: 1 of 6 PAGEID #: 9129




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


 JUAN A. KINLEY,

                        Petitioner,                 :   Case No. 3:03-cv-127

        - vs -                                          District Judge Michael A. Watson
                                                        Magistrate Judge Michael R. Merz

 MARGARET BRADSHAW, Warden,

                                                    :
                        Respondent.


         SUPPLEMENTAL REPORT AND RECOMMENDATIONS


        This capital habeas corpus case is before the Court on remand from the Sixth Circuit

 Court of Appeals. The Remand Order reads in its entirety:


                 The petitioner moves to remand this appeal to the district court to
                 permit it to consider the Sixteenth and Seventeenth grounds for
                 relief in light of new deposition testimony. The respondent opposes
                 the motion, and the petitioner replies.

                 The motion to remand is GRANTED to enable the district court to
                 address the matters in the first instance. The court will retain
                 jurisdiction in this appeal, and the petitioner is instructed to file a
                 status report every 90 days.

 Kinley v. Bradshaw, Case No. 14-4063 (6th Cir. Order, Aug. 15, 2019)(unreported; copy at ECF No.

 93, PageID 934). Upon remand, the Magistrate Judge ordered Petitioner to file an “appropriate

 motion” to allow this Court to do precisely what the Sixth Circuit ordered, “to consider the

 Sixteenth and Seventeenth grounds for relief in light of new deposition testimony.” That Motion



                                                   1
Case: 3:03-cv-00127-MHW-MRM Doc #: 125 Filed: 11/05/20 Page: 2 of 6 PAGEID #: 9130




 was finally filed March 2, 2020, but it sought final habeas relief on Grounds Sixteen and

 Seventeen, rather than an initial vacation of the judgment on those two grounds under

 Fed.R.Civ.P. 60 (Motion to Grant, ECF No. 111). The Magistrate Judge recommended the

 Motion to Grant be denied without prejudice to a Rule 60(b) motion (Report, ECF No. 118).

 Petitioner has objected (ECF No. 121), Respondent has replied to those Objections (ECF No.

 122), and Judge Watson has recommitted the matter to the Magistrate Judge for reconsideration

 in light of the Objections (ECF No. 123).

          The Report takes the position that this Court lacks jurisdiction to modify a judgment

 which has been appealed unless that judgment is first vacated.

          Petitioner objects that the Magistrate Judge reads the Remand Order too narrowly.

 Instead, he argues


                 The scope of a remand order is determined by examining the entire
                 order or opinion to determine whether and how the court of
                 appeals intended to limit the remand.” Scott v. Churchill, 377 F.3d
                 565, 570 (6th Cir. 2004). “The key is to consider the specific
                 language used in the context of the entire opinion or order” United
                 States v. Campbell, 168 F.3d 263, 267-68 (6th Cir. 1999).

 (Objections, ECF No. 121, PageID 9022). But then, noting that the Remand Order is succinct,

 Petitioner says “the language therein must be read in pari materia with the parties’ pleadings, in

 order to resolve the issue.” Id. This is directly contrary to examining only the text of the remand

 order.

          Scott v. Churchill, relied on by Petitioner, says nothing about reading a remand order in

 pari materia with the motion for remand. Instead it held "The basic tenet of the mandate rule is

 that a district court is bound to the scope of the remand issued by the court of appeals" and “[t]he

 scope of a remand is determined by examining the entire order or opinion, to determine whether

                                                  2
Case: 3:03-cv-00127-MHW-MRM Doc #: 125 Filed: 11/05/20 Page: 3 of 6 PAGEID #: 9131




 and how the court of appeals intended to limit a remand. 377 F.3d at 570, citing United States v.

 Campbell, 168 F.3d 263, 265, 266-68 (6th Cir. 1999). In pari materia is a canon of statutory

 construction, not a rule for reading appellate court remand orders.

         Kinley next argues that if the Sixth Circuit had intended a limited remand, it would have

 cited “App.R.Civ.P. 12.1 1 which dictates that in certain situations a party is required to file a

 motion pursuant to Fed.R.Civ.P. 60(b) prior to the district court addressing issue(s) remanded by

 the court of appeals in response, prior to the issuance of an opinion.” Fed. R. App. P. 12.1

 provides in its entirety:

                  (a) Notice to the Court of Appeals. If a timely motion [for relief
                      from judgment] is made in the district court for relief that it
                      lacks authority to grant because of an appeal that has been
                      docketed and is pending, the movant must promptly notify the
                      circuit clerk if the district court states either that it would grant
                      the motion or that the motion raises a substantial issue.

                  (b) Remand After an Indicative Ruling. If the district court
                      states that it would grant the motion or that the motion raises a
                      substantial issue, the court of appeals may remand for further
                      proceedings but retains jurisdiction unless it expressly
                      dismisses the appeal. If the court of appeals remands but
                      retains jurisdiction, the parties must promptly notify the circuit
                      clerk when the district court has decided the motion on remand.


         This rule was adopted effective December 1, 2009, in conjunction with Fed.R.Civ.P.

 62.1, effective the same date, which provides:

                  (a) Relief Pending Appeal. If a timely motion is made for relief
                         that the court lacks authority to grant because of an appeal
                         that has been docketed and is pending, the court may:
                         (1) defer considering the motion;
                         (2) deny the motion; or



 1
   The rule in question is part of the Federal Rules of Appellate Procedure. There are not separate sets of civil and
 criminal appellate federal rules. See Fed.R.App.1(c): Title. These rules are to be known as the Federal Rules of
 Appellate Procedure.

                                                          3
Case: 3:03-cv-00127-MHW-MRM Doc #: 125 Filed: 11/05/20 Page: 4 of 6 PAGEID #: 9132




                          (3) state either that it would grant the motion if the court of
                                  appeals remands for that purpose or that the motion
                                  raises a substantial issue

                  (b)    Notice to the Court of Appeals. The movant must
                  promptly notify the circuit clerk under Federal Rule of Appellate
                  Procedure 12.1 if the district court states that it would grant the
                  motion or that the motion raises a substantial issue.

                  (c) Remand. The district court may decide the motion if the court
                      of appeals remands for that purpose.

         These two Rules should be read in pari materia because they were adopted by the same

 March 26, 2009, United States Supreme Court Order in the exercise of the Court’s rulemaking

 authority under the Rules Enabling Act 2. The Advisory Committee Note to Fed.R.Civ.P. 62.1

 explains “This clear procedure is helpful whenever relief is sought from an order that the court

 cannot reconsider because the order is the subject of a pending appeal.” A final judgment

 dismissing a habeas petition with prejudice such as the judgment in this case of October 2, 2014,

 (ECF No. 86) which has been appealed is beyond the authority of this Court to modify while the

 Sixth Circuit retains jurisdiction, as it has here.

         Filing a notice of appeal divests the District Court of jurisdiction over a case and vests

 jurisdiction in the Circuit Court of Appeals until the district court receives the mandate of the

 court of appeals. Marrese v. American Academy of Osteopathic Surgeons, 470 U.S. 373 (1985);

 Pickens v. Howes, 549 F.3d 377, 381 (6th Cir. 2008); Pittock v. Otis Elevator Co., 8 F.3d 325,

 327 (6th Cir. 1993); Lewis v. Alexander, 987 F.2d 392, 394 (6th Cir. 1993); Cochran v. Birkel,

 651 F.2d 1219, 1221 (6th Cir. 1981).

         Reading of the Remand Order here is most consistent with this cited law when it is read

 as giving Petitioner an opportunity to file a motion for relief from judgment and for the Sixth


 2
  In adopting rules under the Rules Enabling Act, the Supreme Court performs a legislative function. Hence it is
 appropriate to apply canons of statutory construction such as in pari materia.

                                                       4
Case: 3:03-cv-00127-MHW-MRM Doc #: 125 Filed: 11/05/20 Page: 5 of 6 PAGEID #: 9133




 Circuit to receive an indicative ruling from this Court on the issues of procedural default and the

 merits of Grounds Sixteen and Seventeen. The Sixth Circuit did not, it must be noted, issue a

 mandate in connection with the Remand Order and expressly retained appellate jurisdiction in

 the body of that Order.

        In a capital habeas corpus case when a District Court has doubts of its jurisdiction but

 proceeds to accept a petitioner’s invitation to act as if it did, it is the Court and Respondent who

 bear the risks of a mistake. If a District Court spends considerable time deciding a complex

 matter on which the circuit court later finds it did not have jurisdiction, the decision will be void,

 the District Court will have wasted considerable time deciding a matter without jurisdiction, and

 the State will be deprived of finality for however long an appeal takes.

        This parallels the situation when a capital petitioner files a second-in-time petition and

 then resists transfer to the circuit court for permission to proceed under 28 U.S.C. § 2244(b). A

 District Court lacks jurisdiction to decide a second or successive habeas petition. Burton v.

 Stewart, 549 U.S. 147 (2007); Franklin v. Jenkins, 839 F.3d 465(6th Cir. 2016). However, a

 District Court must decide in the first instance if a petition is second or successive. In re:

 Kenneth Smith, 690 F.3d 809 (6th Cir. 2012); In re Sheppard, 2012 U.S. App. LEXIS 13709 (6th

 Cir. May 25, 2012). If a District Court errs in that decision and acts as if it has jurisdiction

 which the circuit court later determines it did not, a great deal of judicial time will be wasted

 producing a void judgment. On the other hand, if the District Court transfers the case for

 permission to proceed and the circuit court decides no permission is needed, the circuit court

 typically makes that decision in short order and the District Court can proceed with confidence.

        However, capital habeas petitioners seldom accept the logic of this judicial economy

 argument and instead resist transfer. Why? Could it be because delay furthers their interest in



                                                   5
Case: 3:03-cv-00127-MHW-MRM Doc #: 125 Filed: 11/05/20 Page: 6 of 6 PAGEID #: 9134




 avoiding execution while the courts labor over distinctions?

            In this case, Petitioner could have avoided delay by filing the 60(b) motion suggested in

 the Report. Alternatively, Petitioner could seek circuit court clarification of the Remand Order

 since the Sixth Circuit retained jurisdiction 3. Instead, the process is prolonged to no good end.



 Conclusion



            Having reconsidered the matter, the Magistrate Judge again respectfully recommends the

 Motion to Grant be denied without prejudice to Petitioner’s filing of a motion to vacate under

 Fed.R.Civ.P. 60(b).



 November 5, 2020.

                                                                             s/ Michael R. Merz
                                                                            United States Magistrate Judge




                                     NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Such objections shall specify the portions of the Report objected to and
 shall be accompanied by a memorandum of law in support of the objections. A party may
 respond to another party’s objections within fourteen days after being served with a copy thereof.
 Failure to make objections in accordance with this procedure may forfeit rights on appeal.




 3
     This Court, of course, cannot seek that clarification because it is not a party to the appeal.

                                                                6
